          Case 1:19-cv-07239-VM-SN Document 112 Filed 10/09/20 Page 1 of 2



MITCHELL SILBERBERG & KNUPP LLP                                                                       Paul D. Montclare
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7704 Phone
                                                                                                     (917) 546-7674 Fax
                                                                                                         pdm@msk.com


October 9, 2020

VIA ECF


Honorable Sarah Netburn
U.S. Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Netburn:

We represent the Defendants and Counterclaim Plaintiffs (“H/E”) and write in connection with
your Order, dated October 8, 2020 (ECF No. 111, “Conference Order”) granting our letter
request on behalf of H/E to set a scheduling conference (ECF No. 110, “H/E’s Conference
Request”) in light of Judge Marrero’s endorsed Order, dated October 5, 2020, (ECF No. 108)
(“Referral Order”). The Referral Order referred to Your Honor the “resolution” of H/E’s
intended motion for leave to amend the Answer and Counterclaim, “as well as the supervision of
remaining pre-trial proceedings, establishing case management schedules as necessary, and
settlement.” Id.

The purpose of this letter is to address that part of your Conference Order that directed the
parties to file a pre-conference letter by Tuesday, October 13, 2020 (“Pre-Conference Letter”),
addressing the issues raised in H/E’s Conference Request, in advance of the telephone
conference scheduled for October 16, 2020 (“Conference”).

As discussed below, except for a discovery issue involving contention interrogatories, the
remaining scheduling issues raised in H/E’s Conference Request relate to issues raised in prior
letters to Judge Marrero which are already filed with the Court. This prior correspondence will
be attached and made a part of our Pre-Conference Letter, and we ask the Court to consider these
prior submissions to avoid unnecessarily duplicating the same arguments and presentations in the
body of the Pre-Conference Letter. Here are the scheduling issues raised in relation to these
prior filings.

          1. The Court’s Letter to the Copyright Office. The parties have already submitted
             and filed letters to the Court addressing the suggested form, content, and timing of the
             necessary letter to be sent by the Court to the Copyright Office. We will attach these
             previous letters to H/E’s Pre-Conference Letter. The purpose of H/E’s Conference
             Request was to address the appropriate date for submitting this necessary letter.


                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12562201.1
         Case 1:19-cv-07239-VM-SN Document 112 Filed 10/09/20 Page 2 of 2




Honorable Sarah Netburn
October 9, 2020
Page 2


         2. The Parties Intended Summary Judgment Motions. All parties have submitted
            substantial pre-motion letters to Judge Marrero relating to their respective intended
            motions for summary judgment. These letters will be attached to H/E’s Pre-
            Conference Letter. Judge Marrero’s Referral Order did not refer resolution of
            summary judgment motions to Your Honor for determination, and H/E intends to
            brief fully these important issues. The purpose of H/E’s Conference Request was
            simply to set a briefing schedule for these important motions.

         3. H/E’s Intended Motion for Leave to Amend Their Counterclaims. The Referral
            Order referred to Your Honor for “resolution” H/E’s intended motion for leave to
            amend their counterclaim based on post-termination infringement by The Phillies.
            There have been extensive e-filed pre-motion letters addressing the issues relating to
            this intended motion. H/E intends to brief fully this motion. The purpose of H/E’s
            Conference Request was to set a briefing schedule for this motion.1

         4. Discovery Disputes. Counsel for both sides are currently discussing issues relating
            to the opposing side’s answers to contention interrogatories and we will address this
            issue in H/E’s Pre-Conference Letter.

We therefore request that the issues and arguments previously addressed in filed letters to the
Court that H/E intends to attach to H/E’s Pre-Conference Letter, need not be restated or
summarized in the body of the Pre-Conference Letter.

Respectfully submitted,


/s/ Paul D. Montclare


Paul D. Montclare
Partner


PDM/mcp




1
 These submissions also necessarily had to address very briefly the unfounded wild ad hominem
attacks on our clients Bonnie Erickson and Wayde Harrison, the authors and creators of the
Phanatic.

12562201.1
